Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 11/18/20 has been received and entered. Application No. 15/299,071 of claim 17 had been previously canceled.  Claims 1-16 and 18-21 are now pending.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered. 

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-16 and 18-21 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Otero et al. (U.S. PGPub 2014/0372857; hereinafter “Otero”) in view of Marwah et al.(U.S. Patent 8,356,060; hereinafter “Marwah”) and further in view of Seiwald et al. (U.S. PGPub 2014/0280188; hereinafter “Seiwald”).

As per claim 1, Otero discloses a computing system, comprising:
at least one processor; (See Fig. 11, para. 62, wherein a processor is disclosed; as taught by Otero.)
and memory that comprises computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to: (See Fig. 11, para. 62, wherein a memory is disclosed; as taught by Otero.)
(See para. 5D, para. 40, wherein method of detecting an input which includes a pattern and splitting entries into column(s) is disclosed, also See paras. 34 and 43, wherein an input  and a pattern are disclosed; as taught by Otero.)
and synthesize a program for splitting the input column of the input data set into the multiple output columns at detected, the program being synthesized to split the input column into a number of output columns; (See paras. 43 and 58, wherein method of splitting data is disclosed, also See Fig. 10, paras. 37-38 and 56-57, wherein method of splitting data into two or more columns is disclosed; as taught by Otero.)
identified based on an underlying pattern amongst entries from the input column; where the underlying pattern is detected by analyzing the example entries. (See Figs. 2A-E, paras. 27-29, wherein determining a series of pattern is disclosed, also See  Figs. 3A-3B, para. 34, wherein determining a pattern of user inputs data is disclosed; as taught by Otero.)
However, Otero fails to disclose input-only examples comprise example entries from the input column of the input data set to be split into multiple output columns without specification of how the example entries are to be split into the multiple output columns.
(See col. 3, ll 31-57, wherein functions of the compression analyzer are disclosed, also See col. 16, ll 6-15, wherein user input in which “the compression analyzer selects the sort column candidates, the compression sequences to test, and the column grouping and column splitting combinations to be tested. In one embodiment, all of these determinations are based on the user-specified balance point... For example, a user may specify that a certain column should be split, or that certain columns should be compressed together as a column group” is disclosed; as taught by Marwah.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Marwah teachings in the Otero system. Skilled artisan would have been motivated to incorporate the method for automatically selecting compression techniques taught by Marwah in the Otero system for splitting a column into two or more columns.  In addition, both of the references (Otero and Marwah) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Otero and Marwah fails to disclose the detected delimiters in an entry from the input column comprising a zero length delimiter, the zero 
On the other hand, Seiwald teaches the detected delimiters in an entry from the input column comprising a zero length delimiter, the zero length delimiter comprising an empty string that specifies a boundary between two adjacent fields in the entry from the input column. (See para. 16, wherein a delimiter includes an empty string in which “a filename includes one or more delimiters, a unique identifier determination module 104 determines that a file includes a unique identifier. A unique identifier, according to an embodiment, includes a filename and a tag or a filename specific unique identifier… A tag may be a zero-length string… A tag may also include an empty string…” is disclosed, also See para. 24, wherein adding one or more delimiter and a tag to a filename where a delimiter is a zero-length string in which “a tagging module 110 appends a tag to a filename by inserting a tag after a name in a filename with a first delimiter between the tag and the name” is disclosed; as taught by Seiwald.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Seiwald teachings in the combination of Otero and Marwah system. Skilled artisan would have been motivated to incorporate the method for tagging filenames to support association of information taught by Seiwald in the combination of Otero and Marwah system for splitting a column into two or more columns.  In addition, both of the references (Otero, Marwah, and Seiwald) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management.  

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination Otero, Marwah, and Seiwald further discloses execute the program on the input data set to split the input column of the input data set into the multiple output columns. (See Fig. 10, para. 56, wherein method of splitting data into two or more columns is disclosed; as taught by Otero.)

As per claim 3, the rejection of claim 2 is hereby incorporated by reference, the combination Otero, Marwah, and Seiwald further discloses wherein the input column of the input data set is split into the multiple output columns such that, responsive to execution of the program on the input data set, each of the entries from the input column of the input data set is separated into a tuple of fields, and the fields are assigned to the multiple output columns. (See Fig. 10, para. 56, wherein method of splitting data into two or more columns is disclosed, also See Figs. 2A-E, para. 27-28 and 31, wherein a table and range of cells are disclosed; as taught by Otero.)

As per claim 4, the rejection of claim 2 is hereby incorporated by reference, the combination Otero, Marwah, and Seiwald further discloses receive negative feedback concerning execution of the program on the input data set for a particular entry from the  (See para. 55, wherein method of tracking user’s input is disclosed; as taught by Otero.)
include a supplemental input-only example that comprises the particular entry with the input-only examples to form updated input-only examples for splitting the input column of the input data set, (See Fig. 10, para. 56, wherein method of splitting data into two or more columns is disclosed, also See Figs. 2A-E, paras. 27-29, wherein determining a series of pattern is disclosed, also See  Figs. 3A-3B, para. 34, wherein determining a pattern of user inputs data is disclosed; as taught by Otero.)
and synthesize an updated program for splitting the input column of the input data set into the multiple output columns based on the updated input-only examples. (See para. 55, wherein method of tracking user’s input in which “new fill patterns may be learned, for example, in a tabular data set, pattern from users may be recorded…” is disclosed; as taught by Otero.)

As per claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination Otero and Seiwald fails to disclose wherein the program is synthesized in a domain-specific language (DSL) for splitting an entry into a tuple of fields based on the detected of delimiters, the entry being a text string.
On the other hand, Marwah teaches wherein the program is synthesized in a domain-specific language (DSL) for splitting an entry into a tuple of fields based on the detected of delimiters, the entry being a text string. (See col. 10, ll 15-33, wherein column splitting techniques are disclosed, also See col. 18, ll 52-67, wherein string translation from the text is disclosed, also See col. 23, ll 9-14 and 61-66;, tuples are disclosed; as taught by Marwah.)
See claim 1 for motivation above.

As per claim 9, the rejection of claim 1 is hereby incorporated by reference, the combination Otero and Seiwald discloses wherein causing the at least one processor to synthesize the program for splitting the input column of the input data set into the multiple output columns at the detected delimiters further comprises causing the at least processor to: (See paras. 43 and 58, wherein method of splitting data is disclosed, also See Fig. 10, paras. 37-38 and 56-57, wherein method of splitting data into two or more columns is disclosed; as taught by Otero.)

On the other hand, the combination of Otero and Seiwald fails to synthesize field-level programs based on the input-only examples; and rank the field-level programs to select a subset of the field-level programs used to construct the program for splitting the input column of the input data set into the multiple output columns.
On the other hand, Marwah teaches synthesize field-level programs based on the input-only examples; (See col. 3, ll 31-57, wherein functions of the compression analyzer in which “the compression analyzer gives users high-level control over the selection process without requiring the user to know details about the specific compression techniques that are available to the compression analyzer… For example, in one embodiment, the compression analyzer uses the user-specified balance point to determine which of the available compression techniques qualify as "candidate techniques" for the given set of data. Techniques are also provided for automatically selecting among the candidate compression techniques without having the selection logic of the compression analyzer know the implementation details of the compression techniques” is disclosed, also See col. 10, ll 15-33 and col. 16, ll 6-15, wherein user input in which “the compression analyzer selects the sort column candidates, the compression sequences to test, and the column grouping and column splitting combinations to be tested. In one embodiment, all of these determinations are based on the user-specified balance point... For example, a user may specify that a certain column should be split, or that certain columns should be compressed together as a column group” is disclosed; as taught by Marwah.)
and rank the field-level programs to select a subset of the field-level programs used to construct the program for splitting the input column of the input data set into the multiple output columns. (See col. 3, ll 65-67 and col. 4, ll 1-2, wherein method of identifying and selecting a technique based on the best results is disclosed; as taught by Marwah.)
See claim 1 for motivation above.

As per claim 10, the rejection of claim 9 is hereby incorporated by reference, the combination Otero and Seiwald fails to disclose wherein causing the at least one processor to synthesize the field-level programs based on the input-only examples comprises causing the at least one processor to utilize a bottom-up enumerative search to evaluate potential candidate sub-programs in a domain specific language (DSL).
(See col. 6, ll 41-51, wherein balance points are disclosed, also See col. 10, ll 15-33, wherein column splitting techniques are disclosed, also See col. 11, ll 11-27, wherein subset of columns and sorting of rows and columns are disclosed; as taught by Marwah.)
See claim 1 for motivation above.

As per claim 11, the rejection of claim 10 is hereby incorporated by reference, the combination Otero, Marwah, and Seiwald further discloses wherein the bottom-up enumerative search selectively employs operator-specific rule application functions over program sets. (See Fig. 2B, para. 28, wherein reverse order listing is disclosed; as taught by Otero.)

As per claim 12, the rejection of claim 9 is hereby incorporated by reference, the combination Otero and Seiwald fails to disclose wherein the field-level programs are based on an alignment relation between the field-level programs, and wherein a maximal collection of aligned field-level programs is selected as the subset of the field-level programs from which the program for splitting the input column of the input data set into the multiple output columns is constructed.
 (See col. 6, ll 41-51, wherein balance points are disclosed, also See col. 10, ll 15-33, wherein column splitting techniques are disclosed, also See col. 11, ll 11-27, wherein subset of columns and sorting of rows and columns are disclosed; as taught by Marwah.)
See claim 1 for motivation above.

As per claim 13, the rejection of claim 3 is hereby incorporated by reference, the combination Otero and Seiwald further discloses wherein causing the at least one processor to receive the input-only examples for splitting the input column of the input data set further comprises causing the at least one processor to:
receive an indication that specifies the input column of the input data set; (See Fig. 10, para. 56, wherein an indication of a selection to split a column into two or more columns is disclosed; as taught by Otero.) 
However, the combination of Otero and Seiwald fails to disclose sample the entries from the input column of the input data set, wherein sampling the entries outputs the example entries of the input-only examples.
On the other hand, Marwah teaches sample the entries from the input column of the input data set, wherein sampling the entries outputs the example entries of the input-only examples. (See Fig. 6, wherein sample rows are disclosed, also See col. 3, ll 47-57, wherein testing a compression technique against samples from the set of data is disclosed; as taught by Marwah.)
See claim 1 for motivation above.

As per claim 18, Otero discloses a method for synthesizing a program for splitting an input column of an input data set into multiple output columns, comprising:
receiving input, the input comprise entries from the input column of the input data set to be split into the multiple output columns without specification of how the entries are to be split into the multiple output columns at detected, the program splits the input column into a number of output columns; (See para. 5D, para. 40, wherein method of detecting an input which includes a pattern and splitting entries into column(s) is disclosed, also See paras. 34 and 43, wherein an input and a pattern are disclosed, also See Fig. 10, paras. 37-38 and 56-57, wherein method of splitting data into two or more columns is disclosed; as taught by Otero.)
synthesizing field-level programs based on the input; (See paras. 43 and 58, wherein method of splitting data is disclosed, also See Fig. 10, para. 56, wherein method of splitting data into two or more columns is disclosed; as taught by Otero.)
identified based on an underlying pattern amongst entries from the input column where the underlying pattern is detected by analyzing the example entries. (See Figs. 2A-E, paras. 27-29, wherein determining a series of pattern is disclosed, also See  Figs. 3A-3B, para. 34, wherein determining a pattern of user inputs data is disclosed; as taught by Otero.)

On the other hand, Marwah teaches input-only examples comprise example entries from the input column of the input data set to be split into the multiple output columns without specification of how the example entries are to be split into the multiple output columns; (See col. 3, ll 31-57, wherein functions of the compression analyzer in which “the compression analyzer gives users high-level control over the selection process without requiring the user to know details about the specific compression techniques that are available to the compression analyzer… For example, in one embodiment, the compression analyzer uses the user-specified balance point to determine which of the available compression techniques qualify as "candidate techniques" for the given set of data. Techniques are also provided for automatically selecting among the candidate compression techniques without having the selection logic of the compression analyzer know the implementation details of the compression techniques” is disclosed, also See col. 16, ll 6-15, wherein user input in which “the compression analyzer selects the sort column candidates, the compression sequences to test, and the column grouping and column splitting combinations to be tested. In one embodiment, all of these determinations are based on the user-specified balance point... For example, a user may specify that a certain column should be split, or that certain columns should be compressed together as a column group” is disclosed; as taught by Marwah.)
ranking the field-level programs to select a subset of the field-level programs; and generating the program for splitting the input column of the input data set into multiple output columns based on the subset of the field-level programs. (See col. 3, ll 65-67 and col. 4, ll 1-2, wherein method of identifying and selecting a technique based on the best results is disclosed; as taught by Marwah.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Marwah teachings in the Otero system. Skilled artisan would have been motivated to incorporate the method for automatically selecting compression techniques taught by Marwah in the Otero system for splitting a column into two or more columns.  In addition, both of the references (Otero and Marwah) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Otero and Marwah fails to disclose the detected delimiters in an entry from the input column comprising a zero length delimiter, the zero length delimiter comprising an empty string that specifies a boundary between two adjacent fields in the entry from the input column.
On the other hand, Seiwald teaches the detected delimiters in an entry from the input column comprising a zero length delimiter, the zero length delimiter comprising an  (See para. 16, wherein a delimiter includes an empty string in which “a filename includes one or more delimiters, a unique identifier determination module 104 determines that a file includes a unique identifier. A unique identifier, according to an embodiment, includes a filename and a tag or a filename specific unique identifier… A tag may be a zero-length string… A tag may also include an empty string…” is disclosed, also See para. 24, wherein adding one or more delimiter and a tag to a filename where a delimiter is a zero-length string in which “a tagging module 110 appends a tag to a filename by inserting a tag after a name in a filename with a first delimiter between the tag and the name” is disclosed; as taught by Seiwald.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Seiwald teachings in the combination of Otero and Marwah system. Skilled artisan would have been motivated to incorporate the method for tagging filenames to support association of information taught by Seiwald in the combination of Otero and Marwah system for splitting a column into two or more columns.  In addition, both of the references (Otero, Marwah, and Seiwald) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management.  This close relation between both of the references highly suggests an expectation of success. 

claim 19, the rejection of claim 18 is hereby incorporated by reference, the combination Otero, Marwah, and Seiwald further discloses performing a bottom-up enumerative search in a domain-specific language (DSL), wherein the bottom-up enumerative search employs at least one operator-specific rule application function and a generic rule application function. (See Fig. 2B, para. 28, wherein reverse order listing is disclosed; as taught by Otero.)

As per claim 20, the rejection of claim 18 is hereby incorporated by reference, the combination Otero and Seiwald fails to disclose selecting, from the field-level programs, a maximal collection of aligned field-level programs as the subset of the field-level programs.
On the other hand, Marwah teaches selecting, from the field-level programs, a maximal collection of aligned field-level programs as the subset of the field-level programs. (See col. 6, ll 41-51, wherein balance points are disclosed, also See col. 10, ll 15-33, wherein column splitting techniques are disclosed, also See col. 11, ll 11-27, wherein subset of columns and sorting of rows and columns are disclosed; as taught by Marwah.)
See claim 18 for motivation above.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Otero et al. (U.S. PGPub 2014/0372857; hereinafter “Otero”) in view of Marwah et al. (U.S. Patent 8,356,060; hereinafter “Marwah”) and further in view of Seiwald et al. (U.S. .

As per claim 6, the rejection of claim 5 is hereby incorporated by reference, the combination Otero, Marwah, and Seiwald fails to disclose wherein the detected delimiters comprise a contextual delimiter, the contextual delimiter being an occurrence of a constant string between a first regular expression match and a second regular expression match in the text string.
On the other hand, Cohen teaches wherein the detected delimiters comprise a contextual delimiter, the contextual delimiter being an occurrence of a constant string between a first regular expression match and a second regular expression match in the text string. (See paras. 6, 18 and 44, wherein delimiters are disclosed, also See para. 24, wherein a match of a string is disclosed; as taught by Cohen.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Cohen teachings in the combination of Otero, Marwah, and Seiwald system. Skilled artisan would have been motivated to incorporate the method for parsing unstructured data using pattern recognition taught by Cohen in the combination of Otero, Marwah, and Seiwald system for splitting a column into two or more columns.  In addition, both of the references (Otero, Marwah, Seiwald and Cohen) teach features that are directed to analogous art and they directed to the same field of endeavor, such as data management.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 7, the rejection of claim 6 is hereby incorporated by reference, the combination Otero, Marwah, Seiwald and Cohen further discloses wherein a differing occurrence of the constant string that is not between the first regular expression match and the second regular expression match in the text string is not specified as a delimiter. (See para. 47, wherein matching the same conditions of the detected pattern in cells is disclosed; as taught by Otero.)

As per claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination Otero, Marwah, and Seiwald fails to disclose wherein the zero length delimiter further comprises two regular expressions that match a prefix and a suffix of the two adjacent fields.
On the other hand, Cohen teaches wherein the zero length delimiter further comprises two regular expressions that match a prefix and a suffix of the two adjacent fields. (See paras. 6, 18 and 44, wherein delimiters are disclosed, also See paras. 24-25, wherein expressions are disclosed; as taught by Cohen.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Cohen teachings in the combination of Otero, Marwah, and Seiwald system. Skilled artisan would have been motivated to incorporate the method for parsing unstructured data using pattern recognition taught by Cohen in the combination of Otero, Marwah, and Seiwald system for splitting a column into two or more columns.  In addition, both of the references (Otero, Marwah, Seiwald and Cohen) teach features that are directed to . 

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marwah et al. (U.S. Patent 8,356,060; hereinafter “Marwah”) in view of Seiwald et al. (U.S. PGPub 2014/0280188; hereinafter “Seiwald”) and further in view of Otero et al. (U.S. PGPub 2014/0372857; hereinafter “Otero”).

As per claim 14, Marwah discloses a method for automatically splitting an input column of an input data set into multiple output columns, comprising:
synthesizing a program for splitting the input column of the input data set into the multiple output columns, the program being synthesized based on input-only examples that comprise example entries from the input column of the input data set to be split into the multiple output columns without specification of how the example entries are to be split into the multiple output columns, the program being synthesized to split the input column into a number of output columns, the program being synthesized in a domain-specific language (DSL) for splitting a text string into a tuple of fields; (See col. 3, ll 31-57, wherein functions of the compression analyzer in which “the compression analyzer gives users high-level control over the selection process without requiring the user to know details about the specific compression techniques that are available to the compression analyzer…” is disclosed, also See col. 16, ll 6-15, wherein user input of splitting certain columns is disclosed, also See col. 10, ll 15-33, wherein column splitting techniques are disclosed; as taught by Marwah.)
and executing the program on the input data set to split the input column of the input data set into the multiple output columns. (See col. 16, ll 6-15, wherein user input in which “the compression analyzer selects the sort column candidates, the compression sequences to test, and the column grouping and column splitting combinations to be tested. In one embodiment, all of these determinations are based on the user-specified balance point... For example, a user may specify that a certain column should be split, or that certain columns should be compressed together as a column group” is disclosed, also See col. 10, ll 15-36, wherein column splitting techniques are disclosed; as taught by Marwah.)
However, Marwah fails to disclose the delimiters comprise a zero length delimiter, the zero length delimiter comprising an empty string that specifies a boundary between two adjacent fields in the text string.
On the other hand, Seiwald teaches the delimiters comprise a zero length delimiter, the zero length delimiter comprising an empty string that specifies a boundary between two adjacent fields in the text string. (See para. 16, wherein a delimiter includes an empty string in which “a filename includes one or more delimiters, a unique identifier determination module 104 determines that a file includes a unique identifier. A unique identifier, according to an embodiment, includes a filename and a tag or a filename specific unique identifier… A tag may be a zero-length string…a tag including five alphanumeric or numeric characters. A tag may also include an empty string…” is disclosed, also See para. 24, wherein adding one or more delimiter and a tag to a filename where a delimiter is a zero-length string in which “a tagging module 110 appends a tag to a filename by inserting a tag after a name in a filename with a first delimiter between the tag and the name” is disclosed; as taught by Seiwald.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Seiwald teachings in the Marwah system. Skilled artisan would have been motivated to incorporate the method for tagging filenames to support association of information taught by Seiwald in the Marwah system for automatically selecting compression techniques.  In addition, both of the references (Marwah and Seiwald) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management.  This close relation between both of the references highly suggests an expectation of success. 
However the combination of Marwah and Seiwald fails to disclose identified based on an underlying pattern amongst entries from the input column where the underlying pattern is detected by analyzing the example entries.
On the other hand, Otero teaches identified based on an underlying pattern amongst entries from the input column where the underlying pattern is detected by analyzing the example entries. (See Figs. 2A-E, paras. 27-29, wherein determining a series of pattern is disclosed, also See Figs. 3A-3B, para. 34, wherein determining a pattern of user inputs data is disclosed; as taught by Otero.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the 

As per claim 21, the rejection of claim 14 is hereby incorporated by reference, the combination Marwah, Seiwald, and Otero further discloses wherein the input column of the input data set is split into the multiple output columns such that, responsive to execution of the program on the input data set, each entry from the input column of the input data set is separated into the tuple of fields, and the fields are assigned to the multiple output columns. (See col. 3, ll 31-57, wherein functions of the compression analyzer in which “the compression analyzer gives users high-level control over the selection process without requiring the user to know details about the specific compression techniques that are available to the compression analyzer…” are disclosed, also See col. 16, ll 6-15, wherein user input of splitting columns is disclosed, also See col. 23, ll 61-67, wherein a tuple of fields are disclosed; as taught by Marwah.)

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marwah et al. (U.S. Patent 8,356,060; hereinafter “Marwah”) in view of Seiwald et al. .

As per claim 15, the rejection of claim 14 is hereby incorporated by reference, the combination Marwah, Seiwald, and Otero fails to disclose wherein the delimiters further comprise a contextual delimiter, the contextual delimiter being an occurrence of a constant string between a first regular expression match and a second regular expression match in the text string, and a differing occurrence of the constant string that is not between the first regular expression and the second regular expression in the text string is not specified as a delimiter.
On the other hand, Cohen teaches wherein the delimiters further comprise a contextual delimiter, the contextual delimiter being an occurrence of a constant string between a first regular expression match and a second regular expression match in the text string, and a differing occurrence of the constant string that is not between the first regular expression and the second regular expression in the text string is not specified as a delimiter. (See paras. 6, 18 and 44, wherein delimiters are disclosed, also See paras. 24-25, wherein a match of a string is disclosed, also See para. 30, wherein parsing unstructured data and identifying matches in a pattern is disclosed; as taught by Cohen.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Cohen teachings in the combination of Marwah, Seiwald, and Otero system. Skilled 

As per claim 16, the rejection of claim 14 is hereby incorporated by reference, the combination Marwah, Seiwald, and Otero fails to disclose wherein zero length delimiter further comprises two regular expressions that constrain a prefix and a suffix of the two adjacent fields.
On the other hand, Cohen teaches herein zero length delimiter further comprises two regular expressions that constrain a prefix and a suffix of the two adjacent fields. (See paras. 6, 18 and 44, wherein delimiters are disclosed, also See paras. 24-25, wherein expressions are disclosed; as taught by Cohen.)
See claim 15 for motivation above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Hejlsberg et al. (U.S. PGPub 2003/0167277) discloses application program interface for network software platform.

3) Sharma et al. (U.S. PGPub 2011/0087839) discloses apparatuses, methods and systems for a smart address parser.
1.	The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
2.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

POINT OF CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/LIN LIN M HTAY/           Examiner, Art Unit 2153